El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
El demandante y apelante Alejandro Fernández G-arcía, presentó nna demanda en la Corte Municipal de Manatí contra Ramón Rosado para qne le otorgara escritura de venta de .un solar radicado en Barceloneta, de la jurisdicción de Arecibo. El convenio sobre la venta se hizo, según alega el demandante, en el año 1909, siendo la suma estipulada la de $225. Se ha alegado en la demanda que luego y en diferen-tes ocasiones, el demandante pagó al demandado la suma total de $202.75, quedando por pagar la suma de $22.75. El deman-dante alegó que ofreció el pago de dicho saldo al demandado, ofrecimiento que volvió a hacer en el juicio, 3^ suplicó a la corte ordenara al demandado que le otorgara la escritura de dicha venta. El demandado en su contestación admitió el convenio sobre la venta, pero negó que el precio fuera de $225. Formuló también una reconvención reclamando la suma de $425 como precio de la venta, solicitando además que se condenara al demandante a pagar la suma total, ne-gando a la vez que se le hubiera satisfecho parte alguna de dicha cantidad.
La Corte de Distrito de Arecibo declaró sin lugar tanto la demanda como la reconvención.
Para que este tribunal pueda tener jurisdicción en ape-lación cuando el caso se origina en la corte municipal, la suma en controversia deberá exceder de $300. Artículo 295 del Código de Enjuiciamiento Civil, según ha quedado enmen-dado en las leyes de 1905, página 213. No sólo esto es así, *76sino que el apelante deberá probar de modo, positivo que la cantidad en controversia excede de $300, para que esta corte pueda adquirir jurisdicción.
En lo que respecta a la suma jurisdiccional, en esta ape-lación sólo se trata del valor de la casa. El hecho de haber archivado el demandado sn reconvención alegando que el valor de la casa es de $425 y exigiendo el pago de dicha canti-dad, no afecta en modo alguno a la cuestión, puesto que la Corte de Distrito de Arecibo declaró sin lugar dicha recon-vención. Alega la demanda que el precio de venta de la casa en el año 1909 fuá el de $225. El apelado en su contestación sostiene que valía $425. Aunque puede haber aumentado el valor de la propiedad desde el año 1909, y ser hoy éste de más de $300, tai alegación no fué hecha en la demanda ni apareció de la prueba, siendo el precio de la venta la cuestión debatida ante la corte de distrito.
No existe nada ante esta Corte Suprema de donde apa-rezca que la suma jurisdiccional está envuelta en la contro-versia, y debe desestimarse la apelación.

Desestimada la apelación por falta de jurisdicción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.